People v Genyard (2019 NY Slip Op 05684)





People v Genyard


2019 NY Slip Op 05684


Decided on July 17, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
JOHN M. LEVENTHAL
SHERI S. ROMAN
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2016-11654
 (Ind. No. 435/05)

[*1]The People of the State of New York, respondent,
vDonnell Genyard, appellant.


Janet E. Sabel, New York, NY (Susan Epstein of counsel), for appellant.
John M. Ryan, Acting District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and Anastasia Spanakos of counsel; Kristin Rainis on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Evelyn L. Braun, J.), imposed September 14, 2016, on the ground that the resentence was excessive.
ORDERED that the resentence is affirmed.
Contrary to the defendant's contention, the resentence imposed was not excessive (see People v Suitte, 90 AD2d 80), and the fact that the resentence was greater than the sentence offered during plea negotiations does not, standing alone, establish that the defendant was punished for exercising his right to trial (see People v Palmer, 169 AD3d 933, 934; People v Kocot, 167 AD3d 940, 941).
The defendant's remaining contentions, raised in his pro se supplemental brief, are not properly before this Court.
AUSTIN, J.P., LEVENTHAL, ROMAN, MALTESE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court